Name: 2001/598/EC: Commission Decision of 11 July 2001 amending Decision 94/984/EC laying down animal health conditions and veterinary certificates for the importation of fresh poultrymeat from third countries and repealing Decisions 96/181/EC, 96/387/EC, 96/712/EC and 97/593/EC (Text with EEA relevance) (notified under document number C(2001) 1841)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  animal product;  trade;  cooperation policy;  health
 Date Published: 2001-08-03

 Avis juridique important|32001D05982001/598/EC: Commission Decision of 11 July 2001 amending Decision 94/984/EC laying down animal health conditions and veterinary certificates for the importation of fresh poultrymeat from third countries and repealing Decisions 96/181/EC, 96/387/EC, 96/712/EC and 97/593/EC (Text with EEA relevance) (notified under document number C(2001) 1841) Official Journal L 210 , 03/08/2001 P. 0037 - 0045Commission Decisionof 11 July 2001amending Decision 94/984/EC laying down animal health conditions and veterinary certificates for the importation of fresh poultrymeat from third countries and repealing Decisions 96/181/EC, 96/387/EC, 96/712/EC and 97/593/EC(notified under document number C(2001) 1841)(Text with EEA relevance)(2001/598/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 71/118/EEC of 15 February 1971 on health problems affecting the production and placing on the market of fresh poultrymeat(1), as last amended by the Accession Treaty of Austria, Finland and Sweden, and in particular Article 14(B)(1)(c) thereof,Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat(2), as last amended by Directive 1999/89/EC(3), and in particular Articles 11 and 12 thereof,Whereas:(1) Commission Decision 94/984/EC(4), as last amended by Decision 2000/352/EC(5), establishes the animal health conditions and the veterinary certificates for imports of fresh poultrymeat from certain third countries. Two different certificates, model A and model B are laid down. Their use depends on the Newcastle disease situation in the country concerned.(2) An inspection carried out by the Commission services in Thailand in December 1999 to review the Newcastle disease situation and additional information received recently from that country show that the Newcastle disease situation in Thailand has improved. Thailand can now comply with the requirements of certificate model A laid down in Decision 94/984/EC.(3) The results of an inspection carried out in Tunisia in October 2000 and guarantees given by that country suggest that Tunisia can comply with the requirements of certificate model A laid down in Decision 94/984/EC and therefore can be listed as such in that Decision.(4) In October 2000 a mission was carried out to Brazil by the Commission services in order to assess the animal health situation for four new regions and it appears that the results of this inspection allow the further regionalisation of Brazil.(5) The Czech Republic, Israel and Switzerland are not free from Newcastle disease. However, they apply measures to control this disease which are at least equivalent to those laid down in Council Directive 92/66/EEC(6), as last amended by the Act of Accession of Austria, Finland and Sweden. Their disease control measures can now be taken into account for certification, and Decisions 96/181/EC(7), 96/387/EC(8), and 97/593/EC(9) laying down special animal health conditions for fresh poultrymeat imports from these countries can be repealed accordingly.(6) Croatia was allowed to export fresh meat only from designated areas of its territory. An inspection carried out in September/October 1997 and October 2000 has revealed that there is no further need for regionalisation.(7) Missions to Madagascar carried out by the Commission services in 1997 revealed serious deficiencies in the structure of the veterinary services and their control and certification duties. Therefore imports of certain products of animal origin from Madagascar into the Community were suspended by Commission Decision 97/517/EC(10). It now seems opportune to delete Madagascar from the list of third countries authorised to export fresh poultrymeat to the Community until satisfactory guarantees can be provided to allow lifting of the suspension.(8) Council Directive 93/119/EC of 22 December 1993, laying down requirements on the protection of animals at the time of slaughter or killing(11), should be taken into consideration when establishing the import conditions for fresh poultrymeat from third countries.(9) The requirements in Commission Decision 96/712/EC of 28 November 1996 laying down the models of the public health declaration and health marks for the importation of fresh poultrymeat from third countries(12) should be included in the animal health certificate for reasons of transparency and to facilitate certification and Decision 96/712/EC can thus be repealed.(10) Council Decision 95/411/EC of 22 June 1995 laying down the rules for the microbiological testing for salmonella by sampling of fresh poultrymeat intended for Sweden and Finland(13), as amended by Decision 98/227/EC(14), should be taken into consideration for fresh poultrymeat exports to these countries.(11) Those Member States with a Newcastle disease-free status now do not require guarantees for poultrymeat imports regarding vaccination against Newcastle disease following the harmonisation of the vaccine criteria by Commission Decision 93/152/EEC(15) and furthermore the status as regards Newcastle disease has changed for Ireland and for the region of Northern Ireland in the United Kingdom, therefore it is necessary to amend the certificates of Decision 94/984/EC accordingly.(12) To take into account the changes indicated above and for reasons of clarity Annexes I and II to Decision 94/984/EC should be replaced by Annexes I and II to this Decision.(13) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The text of Article 1 of Decision 94/984/EC becomes paragraph 1 and the following is added as paragraph 2: "2. The fresh poultrymeat, intended for consignment to the Community and fulfilling the requirements of this Decision has to be marked with a health mark responding to the criteria mentioned in Annex III."Article 21. Annexes I and II to Decision 94/984/EC are replaced by Annexes I and II to this Decision.2. Annex III to this Decision is added as Annex III to Decision 94/984/EC.Article 3Decisions 96/181/EC, 96/387/EC, 96/712/EC and 97/593/EC are hereby repealed.Article 4This Decision shall apply for fresh poultrymeat certified as from 1 September 2001.Article 5This Decision is addressed to the Member States.Done at Brussels, 11 July 2001.For the CommissionDavid ByrneMember of the Commission(1) As amended and updated by Council Directive 92/116 (OJ L 62, 15.3.1993, p. 1)(2) OJ L 268, 24.9.1991, p. 35.(3) OJ L 300, 23.11.1999, p. 17.(4) OJ L 378, 31.12.1994, p. 11.(5) OJ L 124, 25.5.2000, p. 64.(6) OJ L 260, 5.9.1992, p. 1.(7) OJ L 55, 6.3.1996, p. 27.(8) OJ L 155, 28.6.1996, p. 54.(9) OJ L 239, 30.8.1997, p. 51.(10) OJ L 214, 6.8.1997, p. 54.(11) OJ L 340, 31.12.1993, p. 21.(12) OJ L 326, 17.12.1996, p. 67.(13) OJ L 243, 11.10.1995, p. 14.(14) OJ L 87, 21.3.1998, p. 14.(15) OJ L 59, 11.3.1993, p. 35.ANNEX ILIST OF THIRD COUNTRIES OR PARTS OF THIRD COUNTRIES WHICH ARE ALLOWED USE THE CERTIFICATES LAID DOWN IN ANNEX II FOR IMPORTS OF FRESH POULTRYMEAT INTO THE EUROPEAN UNIONNote:The characters A and B refer to the models established in part 2 of Annex II.>TABLE>ANNEX II>PIC FILE= "L_2001210EN.004002.TIF">>PIC FILE= "L_2001210EN.004101.TIF">>PIC FILE= "L_2001210EN.004201.TIF">>PIC FILE= "L_2001210EN.004301.TIF">>PIC FILE= "L_2001210EN.004401.TIF">ANNEX IIIHEALTH MARK FOR FRESH POULTRYMEATThe health mark referred to in Article 2 of Decision 94/984/EC must include:(a) for meat wrapped in individual units or for small packages:- on the upper part, the ISO code reference of the country of origin,- in the centre, the veterinary approval number of the slaughterhouse or, where appropriate, the cutting premises or rewrapping centre,the letters and figures mut be 0,2 centimetres high;(b) for large packagings, an oval mark at least 6,5 cm wide by 4,5 cm high, containing the name of the country, its ISO code and the veterinary approval number of the slaughterhouse or, where appropriate, the cutting premises or rewrapping-centre; the letters must be at least 0,8 cm high and the figures at least 1 cm high; the health mark may, in addition, include an indication enabling identification of the veterinarian who carried out the health inspection of the meat.The material used for marking must meet all hygiene requirements and the information shall appear on it in perfectly legible form.The provisions of points 65, 67 and 68 of Chapter XII of Annex I to Directive 71/118/EEC apply mutatis mutandis for health marking procedures, as well as for the use of large packagings.